Citation Nr: 0114564	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches as secondary 
to a service-connected shrapnel wound to the occipital region 
of the head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran is service connected for a shrapnel wound to 
the occipital region of his head.

2.  The veteran has headaches that are due to the service-
connected shrapnel wound.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, his 
headaches are due to the service-connected shrapnel wound to 
the occipital region of his head.  38 U.S.C.A. § 1110 (West 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that secondary service connection should 
be established for headaches.  He says that he has headaches 
that are the direct result of the service-connected shrapnel 
wound to the occipital region of his head.

Under applicable law, a disability that is proximately due to 
or the result of a service-connected disease or injury shall 
itself be service-connected.  See 38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (2000).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (2000).

In the present case, the record shows that the veteran 
engaged in combat during service in World War II; that he 
suffered a shell fragment wound to the occipital region of 
his head; and that he received the Purple Heart Medal.  The 
record further shows that, by a decision entered in August 
1992, he was awarded service connection for the shrapnel 
wound to his head.  He has reported having headaches for many 
years, radiating from the vicinity of the shrapnel wound, and 
a VA neurologist opined in a February 1999 report that the 
veteran's head pain, while atypical and difficult to define, 
may be the result of an occipital neuralgia.  See Dorland's 
Illustrated Medical Dictionary 1127 (28th ed. 1994) (defining 
"occipital neuralgia" as "pain in the distribution of the 
occipital nerves, due to pressure or trauma to the nerve").  
A private family nurse practitioner has also opined that it 
is possible that the veteran's headaches are related to the 
in-service head wound.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
evidence supports the veteran's claim for secondary service 
connection for headaches.  The Board recognizes that there is 
evidence of record which would appear to be unfavorable to 
his claim.  The VA neurologist who examined the veteran in 
February 1999, for example, in part opined that it was 
"unlikely" that the wound in service would have caused 
headaches to develop only eight years prior to the 
examination, and that the etiology of the headaches was "not 
clearly associated with" the wound.  However, it is observed 
that the examiner's opinions in this regard were based on an 
evident misunderstanding of the actual date of onset of the 
reported headaches, inasmuch as the examiner recorded the 
date of onset as eight years prior to the examination, and 
the veteran has provided ample credible testimony of an 
earlier date of onset.  In addition there is a subsequent 
private medical statement dated in July 2000 which highlights 
the possibility that the veteran's headaches were caused by 
the shrapnel wound based on the fact that they were located 
in the area where the shrapnel wound was visible. 

In any event, a veteran is not required to establish that any 
particular disability is "clearly associated" with a 
service-connected disability in order to demonstrate 
entitlement to secondary service connection; all that is 
required by law is evidence that is in relative equipoise on 
the matter.  See 38 C.F.R. § 3.102 (2000).  

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, the Board finds that there 
exists an approximate balance of evidence for and against the 
claim, which by law, supports a determination that the 
veteran's headaches were caused by his combat wound.  In this 
regard, the Board finds the veteran's statements with respect 
to the date of onset of his headaches to be credible, and 
also the record contains competent evidence, including 
statements from the VA neurologist, indicating that the 
veteran's headaches may be attributable to an occipital 
neuralgia or other defect arising from the in-service 
shrapnel wound.  Notwithstanding the absence of a definitive 
medical opinion, the unique facts in this case require that 
all reasonable doubt as to whether the headache disorder was 
caused by the combat wound must be accorded to the veteran.  
Therefore, it is the Board's conclusion that there is 
reasonable doubt that must be resolved in favor of the 
veteran, and on this basis the claim for secondary service 
connection for headaches is granted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).

Finally, the Board notes that during the pendency of this 
appeal, Congress enacted the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103) 
(hereinafter, "the VCAA").  This new law is applicable to 
the veteran's claim and contains enhanced provisions and 
additional requirements pertaining to VA's duty to notify and 
to assist appellants.  However, the Board finds that 
notwithstanding these new provisions, the new law does not 
specifically preclude the Board from adjudicating the 
veteran's claim without referring it to the RO for initial 
consideration.  It is clear that no undue prejudice to the 
veteran is evident by the disposition by the Board herein, as 
the grant of his claim seeking entitlement to service 
connection for the headaches constitutes a complete grant of 
the benefits sought on appeal.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997) (where appealed claim for service connection 
is granted, further appellate-level review is terminated as 
the Board does not retain appellate jurisdiction over 
additional elements of claim: original disability rating and 
effective date).


ORDER

Service connection for headaches secondary to a service-
connected shrapnel wound to the occipital region of the head 
is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

